Title: The Colonist’s Advocate: XI, [2 March 1770]
From: Colonist’s Advocate
To: 


[March 2, 1770]
The Genuineness of the following Extract from a North American Letter may be depended on. The Strain of it will shew, whether it is written by one most attached to the Ministry or to the People, and consequently whether the Information it contains is to be taken strictly, or with Allowances. One Thing I know, (though I suppose our wise Grenvillians will give little Attention to it) that the following, and many other Letters from America, agree but too well with what is now the common Talk of those native Americans occasionally resident here, who have long in vain opposed the Revenue Acts. “It is Time (they say) for us to be quiet. As Well-wishers to America, we ought to rejoice at Measures which will put our Countrymen upon what must in the End enrich and aggrandize them, though to the heavy Loss of the Mother Country, who sets the Colony Trade at Defiance. If the Colonists must pay Duties to the arbitrary Pleasure of an Assembly, in which they are not represented, it is Time they should think of what otherwise would not have come into their Minds for many Ages. It is Time they should apply to Manufactures, by which they may enable themselves to pay the Mother Country’s Taxes, and lessen the Demand for her Tax-loaded Manufactures.” Thus the Friends of America now talk; and this it seems our Government’s noble Firmness will bring it to: Accordingly our British Manufacturers, thrown out of Employment at home, are removing to America, and carrying with them their various Arts, which have made us the Glory of all Lands, and our Goods are daily coming back unpacked, on our Merchants’ Hands to the Ruin of our Country. No Matter: The Ministry have found Half a Dozen new Places for a few of their unprovided Friends. But I had almost forgot the Letter. Here it follows:
“As to Politics, I can write nothing new. The mutinous, seditious Spirit seems to have subsided, but a determined Resolution has taken Place to forbear Importation, and it seems to be supported with an Unanimity and Steadiness that exceeds their Expectations, and unless something satisfactory is soon done, I am persuaded all commercial Connection and Dependance on the Mother Country will be lost in a few Years, and political Connection, it is not likely, will long survive it. It would surprize you to see the Difference in American Manufactures. Mr.—— has lately had a Suit of Cloaths made off of his own Sheep, spun and wove in his own House; a good Piece of Cloth. It is Half the Breadth of Broad Cloth, and stands him in 4s. 6d. Sterling per Yard every Thing reckoned in; so that the Notion of the Impossibility of American Manufactures from their Expensiveness does not hold good.”
Suppose this Spirit of manufacturing to spread through all America, and, in Consequence, their Want of our Commodities to lessen annually, till, in a few Years hence, our Colony Trade be annihilated, instead of being (as I have in one of my former Papers shewn it most probably would) doubled, that is amounting to Three or Four Millions clear annual Gain to the Mother Country; I say, supposing this to prove, as is reasonably to be expected, the Effect of our late wise and just Treatment of our American Brethren; I ask, whether the Annals of Government round this Globe can furnish an Instance of so prodigious a Loss voluntarily incurred by a Nation, for the sake of so small an Advantage in Prospect as Eight Thousand Pounds to come annually into the Treasury, and Bread for five Men to collect that pitiful Pittance?
